Title: From John Adams to Elijah Cooper, 16 May 1800
From: Adams, John
To: Cooper, Elijah



Sir
Philadelphia May 16th 1800

I have received your favor of the 9th of this month. The defence of the American Constitutions, being public, any man has a right to publish a new edition of it, who will run the risque of a loss by it. I doubt whether you will find your account in it.
As to additions & annotations it would be easy with time & leisure, to make many; but my time is the property of the nation, & every moment of it is so occupied with the daily duties & indispensable labors of my station, that it is impossible, I can put pen to paper on the subject. Every edition of it is incorrect, by reason of the haste, in which it was originally written & printed, but I believe Dilly’s edition is more correct than Stockdales or Cobbets
I am, Sir, with due regard, your humble servant.
